PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/722,896
Filing Date: 2 Oct 2017
Appellant(s): CHANNEY et al.



__________________
Rachel A. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al (US 2007/0136778 A1 – hereinafter Birger), Wood et al (US 2017/0091251 A1 – hereinafter Wood), and Caunter et al. (US 2015/0149599 A1 – hereinafter Caunter).
Regarding claim 1, Birger et al discloses a portable media content device (fig 2, 110, para 0088 lines 1 – 3 illustrates a remote control device) for providing media content to remote devices (fig 1B, 150, para 0076 illustrated remote devices) external to a home network (fig 1A, 105, para 0067 illustrates home network with devices connected to 150), the portably media content device, comprising: a processor (fig 2, 230, para 0088 lines 1 – 7 illustrates a processor (CPU)) in (fig 2, 234 para 0090 line 1 illustrates a memory) configured to maintain media content (para 0090 illustrates maintaining media contents), and a transceiver (fig 2, 258 para 0092 lines 1 – 3 illustrates a transceiver),  the processor configured to: recognize a home network provided at a first location (para 0070 illustrates “The remote control device 110 communicates commands to the Media Center PC via the network “); instruct the transceiver to transmit a media request to an in-home media recorder connected to the home network and at the first location (para 0070 illustrates “The remote control device 110 communicates commands to the Media Center PC via the network 105, and then these are transmitted via the network to the appropriate Media Center Extender.  The IR transceiver coupled to the Media Center Extender then sends the appropriate commands to the playback/input/storage device for that Media Center Extender.”);  store the media content in the memory (fig 2, 234 para 0090 illustrate storing media content in memory).
However Birger et al does not disclose determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory; recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the home network and not available at the first location; determine whether the remote device has permission to access media content stored in the memory; and transmit the media 
Wood discloses a processor configured to: determine, in response to a media request, whether a media device includes media content not stored within a memory (Fig. 5C; [0075] – in response to a media request for media content that is not stored in a cache memory, e.g. an interest, the request is transmitted to a remote device by a content producing device, at step 546); receive the media content from the media device in response to the media device including media content not stored within the memory (Fig. 5C; [0075] – the content producing device receives the media content from the remote device at step 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wood above into the system of Birger in order to serve media content that are not locally stored in the content device by requesting the content from the media recorder.
However, the combination of Birger and Wood above does not disclose recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the home network and not available at the first location; determine whether the remote device has permission to access media content stored in the memory; and transmit the media content in response to the remote device having permission to access the media content.
Caunter teaches a processor configured to recognize a remote device by receiving a content request for media content via a second network from the remote ([0027]-[0029]); determine whether the remote device has permission to access media content stored in a memory ([0027]-[0029]); and transmit the media content in response to the remote device having permission to access the media content ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Caunter above into the system of Birger and Wood in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Regarding claim 2, Birger also discloses the portable media content device wherein the content request includes a request to access a listing of content stored within the memory (Fig. 6B, [0127] - illustrating a list to content stored in memory).
Regarding claim 3, Birger also discloses the portable media content device wherein the content request includes a request for specific media content stored within the memory ([0127] - illustrating selecting a specific media content).
Regarding claim 5, Birger and Caunter also disclose the portable media content device (see claim 1 above) except for wherein the media recorder is not in communication with the second network.
However, Caunter also teaches wherein the media recorder is not in communication with the second network ([0029] – arguments presented previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the media recorder is not in communication with the second network as taught by Caunter et al in the system of (Caunter: [0003]).
Regarding claim 6, Birger and Caunter also disclose a portable media hub for wireless transmission of media content (see claim 1 above) except for a speaker.
Furthermore, Birger also discloses a speaker (Fig. 2 - element 235; [0072], lines 1 – 4 – illustrating a speaker).
The motivations for the combining the references have been discussed in claim 1 above.
Claim 7 is rejected based on claim 2 above.
Claim 8 is rejected based on claim 3 above.
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham (iCreation SpeeCup review: Unwieldy speaker streams music, calls, CNET, August. 22, 2013 at https://www.cnet.com/reviews/icreation-speecup-review/).
Regarding claim 10, Birger discloses a portable media content device (Fig. 2 – element 110; [0088], lines 1 – 3 - illustrating a remote control device) for providing media content to remote devices (Fig. 1B – element 150; [0076] - illustrating remote devices) external to a home network (Fig. 1A – element 105; [0067] - illustrating home network with devices connected to 150) the portable media content device, comprising: at least one speaker configured to reproduce audio sounds (Fig. 2 - element 235; [0072], lines 1-4 – illustrating a speaker); a memory configured to maintain media content (Fig. 2 - element 234; [0090], line 1 - illustrating a memory); a rechargeable battery (Fig 2 - element 268; [0097], lines 1-3 – illustrating a battery); a wireless transceiver configured to communicate wirelessly with a remote device (Fig. 2 – element 258; [0092], lines 1-3 - illustrating a wireless transceiver); at least one user interface configured to receive user commands ([0079], lines 11-13 - illustrating a user interface); and a processor configured to receive media content request ([0074]; [0075] – illustrating receiving media content for the media recorder (home network) in response to from the portable media content device); and instruct the wireless transceiver to provide media content to the remote device in response to the media content request ([0070] - illustrating wireless transceiver providing media content to remote device).
However, Birger does not disclose a cylindrical body configured to be received by a vehicle beverage holder.
Cunningham discloses a cylindrical body configured to be received by a vehicle beverage holder (the figure on page 1 shows a media device having a cylindrical body configured to be received by a vehicle beverage holder as further described on page 3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cylindrical body disclosed above by Cunningham into the system of Birger in order to allows easy removal and placement into the holder as the vehicle is moving. 
Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham as applied to claim 10 above, and further in view of Robbins et al. (US 2018/0255437 A1 – hereinafter Robbins).
(see claim 10 above) except for at least one strap attached to the cylindrical body.
However Robbins et al teaches at least one strap attached to the cylindrical body (Fig. 2; [0037] - illustrating a communication device 200 and cylindrical body 210 and [0038] illustrating a strap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Robbins above into the system of Birger et al and Cunningham in order to provide an attachment mechanism to the device so that users can easily attach the device to a location which is convenient to the users. 
Claims 12-14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham as applied to claim 10 above, and further in view of Caunter.
Regarding claim 12, Birger and Cunningham disclose the portable media content device (see claim 10 above)., in which Birger also discloses the processor is configured to: recognize a first network provided at a first location; instruct the wireless transceiver to transmit a media request to an in-home media recorder connected to the home network and at the first location; store the media content in the memory (see claim 1 above). Also Birger discloses the processor is configured to receive, in response to the media request, media content from the media recorder ([0074]-[0075] - receiving media content for the media recorder (home network) in response to from the portable media content device). 

Caunter teaches a processor configured to recognize a remote device by receiving a content request for media content via a second network from the remote device ([0027]-[0029]), the second network being distinct and separate from the home network and not available at the first location ([0027]-[0029]); determine whether the remote device has permission to access media content stored in the memory; and transmit the media content in response to the remote device having permission to access the media content ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Caunter above into the device taught by Birger and Cunningham in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Regarding claim 13, Birger, Cunningham, and Caunter also disclose the portable media content device (see claim 12 above), in which Birger also discloses the portable media content device wherein the content request includes a request to access a listing of content stored within the memory (Fig. 6B; [0127] - a list to content stored in memory).
(see claim 12 above), in which Birger also discloses the content request includes a request for specific media content stored within the memory ([0127] -selecting a specific media content).
Regarding claim 16, Birger, Cunningham, and Caunter also disclose the portable 
media content device (see claim 12 above), in which Caunter also discloses the media recorder is not in communication with the second network ([0029] - argument presented previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings by Caunter discussed above into the device taught by Birger and Cunningham in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger, Cunningham, and Caunter as applied to claims 10-14 and 16 above, and further in view of Wood.
Regarding claim 15, Birger, Cunningham, and Caunter also disclose the portable 
media content device (see claim 12 above) except for the processor is further  configured to determine, in response to the media request, whether the media recorder includes new media content not stored within the memory; and receive the new media content from the media recorder in response to the media recorder including media content not stored within the memory. 

(Fig. 5C; [0075] – in response to a media request for media content that is not stored in a cache memory, e.g. an interest, the request is transmitted to a remote device by a content producing device, at step 546); receive the media content from the media device in response to the media device including media content not stored within the memory (Fig. 5C; [0075] – the content producing device receives the media content from the remote device at step 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wood above into the device taught by Birger, Cunningham, and Caunter in order to serve media content that are not locally stored in the content device by requesting the content from the media recorder.
NEW GROUNDS OF REJECTION
No
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  No
(2) Response to Argument
On pages 5-6, Appellant argues that,
“In rejecting to “recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the first network and not available at the first location,” the Examiner has now relied on paragraphs 27-29 of Caunter. Non-Final Office Action dated March 20, 2020, page 13. Caunter is directed to …

Thus, it would appear that Caunter discloses a system where a “tuple space server 608” allows for “streaming” of “media content” selected at the client device. It is unclear from the Final Office Action what in Caunter allegedly teaches a “portable content device”, or what can be combined with the alleged “portable content device” of Birger, within the context of the claims. The Examiner has indicated that the “client mobile device 102” is intended to read on the claimed “remote device,” but it is unclear how this device can combine with the alleged “remote control device,” of Birger. Regardless, neither Birger, nor Caunter can teach a portable device that “store[s] media content in the memory,” and “recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the first network and not available at the first location.”
Caunter discloses a system where a client device may stream media, but does not disclose a “portable media content device” for providing media content to a remote device within the context of the claims. Caunter appears to disclose a centralized server that allows for streaming across the internet when a client mobile device logs in via a website. Neither Caunter, nor Birger, disclose a “portable media content device” that receives and transmits media content stored therein to a mobile device, within the context of the claims. Appellant agrees with the Examiner that Birger fails to teach at least the above recitations of claim 1. Caunter also fails to cure these deficiencies at least because Caunter fails to disclose a “portable media content device” that “recognize[s] a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the first network and not available at the first location; ... and transmit[s] the media content in response to the remote device having permission to access the media content.” 
(with Examiner’s added emphasis)

In response, Examiner respectfully disagrees and submits that Caunter teaches a guest gateway device, which manages other devices within the network (see Fig. 1; [0028] – elements 130, 132, 134). The remote control device of Birger as shown in Fig. 2 manages and controls other devices within a network.  Specifically, in Fig. 2 and [0093]-[0094], Birger teaches the remote control device 110, which is interpreted as to as further described in [0073].
Compared with the remote control device of Birger, the guest gateway device of Caunter has additional capabilities that allow a device from a second network which is separate and distinct from the network that the device manages (see Fig. 1 of Caunter – any device which is outside of network 128, which is under management of device 126) to access contents stored within its network (see at least [0029]). More specifically, as described in at least [0027]-[0029], in order to allow a device from a second network which is separate and distinct from the network that the device manages to access contents within its network, the guest gateway device performs the following steps: receiving a request for content from a remote device (which is device 102 shown in Fig. 1 of Caunter) via a second network which is distinct and separate from a home network and not available at its location (the home network of guest gateway device is network 128, the remote device 102 makes a request via a second network, which is the network outside network 128 as shown in Fig. 1 of Caunter), determine whether the user has access rights and if the user has access rights, he or she can access the contents (thus contents are transmitted as a result of such a request).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have incorporate the features of the guest gateway device taught by Caunter above into the remote control device of Birger to provide the Birger’s 
Caunter does not need to teach the guest gateway device as portable as Birger’s device is already described as portable and mobile media gateway devices are well known in the art.
On pages 7-8, Appellant argues that,
“Claim 1 recites, in part, to “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory.” The Examiner admits that Birger fails to teach or suggest this recitation and now cites to Wood as allegedly curing these deficiencies.
Wood is directed to …
…
Thus, the system in Wood transmits “an interest with a name that is the second content name.... to a remote device.” The system then “receives a second manifest which is a content object.” However, it is unclear from Wood, or the Office Action, how Wood could disclose to “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory,” as claimed. Wood appears to disclose sending “an interest” to a remote device. It is not clear whether this interest is sent “in response to the media request,” within the context of the claims. It is also not clear from where the “second manifest” is received, or what exactly the “second manifest” is. Wood states that “the system transmits the second manifest or the member content objects to the local application (operation 554).” Para. 75. However, it is not clear how this would relate to “receiv[ing] the media content from the media recorder in response to the media recorder including media content not stored within the memory,” as claimed.
Wood has nothing to do with “a portable media content device for providing media content to remote devices external to a home network.” The Examiner states that “the fourth command of Wood, is the “media request” in “in response to the media request” recited in the limitation above.” Then, “in response to this request, i.e. the received fourth command, the processor “determines whether the requested content is available in a local cache or a storage 
Even taking the Examiner’s interpretation of Wood as true and correct, the analysis provided still does not explain how Wood, a data network, relates at all to a “portable media content device for providing media content,” as claimed. Simply using a reference that mentions “local cache,” does not in and of itself cure the admitted deficiencies of Birger. The Examiner states the remaining portions of paragraph 75 of Wood are irrelevant (see Final Office Action page 4), further showing the extraneousness of the reference to the claims. For at least the reasons set forth above, claim 1 is patentable over the cited references.
Accordingly, for a least these reasons, the rejections of claim 1 should be reversed.”

In response, Examiner respectfully disagrees and submits that, in the Response to Arguments section of the Final Office Action dated 05/07/2021, Examiner has provided sufficient details regarding Wood’s teachings within the context of the claim. Examiner would like to replicate the arguments below for the purpose of completeness.
Specifically, in response to Appellant’s arguments above, Examiner respectfully disagrees and submits that the subject matter cited from [0075] and Fig. 5C of Wood to reject the recited limitation of “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory” is as follows: 
(1) a processor of the content producing device receives a request to read content (in [0075] of Wood, the request is the fourth command including a second content name … thus the second content name is the name of the content to be read according to the request – since the limitation does not require the name of the content, the second content name here is irrelevant), this request , i.e. the fourth command of Wood, is the “media request” in “in response to the media request” recited in the limitation above,
(2) in response to this request, i.e. the received fourth command, the processor “determines whether the requested content is available in a local cache or a storage device accessible to the system” and “If it is not …” (resulting in NO after step 544 of Fig. 5C) which together correspond to the recited “determine, in response to the media request, whether the media recorder includes media content not stored within the memory” recited above. In other words, the local cache or the storage device accessible to the system is the recited memory, 
(3) in response to the media recorder including media content not stored within the memory, i.e. following the NO result of step 544, the processor receives the media content (Wood states “the system can receive the corresponding member content objects” at step 552 of Fig. 5C – noting that this step is performed in response to a NO result after step 544) from a media recorder, which the remote device of Wood.
As such, Wood clearly teaches the limitation of “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory.”
in [0075] of Wood are irrelevant because they are not relied upon to teach any recited limitation. In other words, the second manifest, how it is transmitted or received are irrelevant because they are only parts of the mechanism for the processor to receive the requested content at the end. Also, “local application” in Wood is only an application running in the system of the content producing device described in [0075] of Wood.
In short, the Office Action relied upon Wood teaching a conventional way of reading data: 
- receiving a request for the data,
- determining whether the data is stored in local cache, 
if it is, read it and deliver the content, 
if it is not stored in the local cache, read it from an outside source, receive and deliver it.
This way of reading data is efficient and fast because it relies on local cache for some content regardless of whether the system is “a portable media content device for providing media content to remote devices external to a home network” or not.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wood into the portable media content device of Birger to speed up the media accesses by accessing contents stored locally if they are available, and only requesting the content from external sources when they are not available within the local memory.
Appellant’s arguments with respect to claims 6 and corresponding dependent claims on page 9 are moot in view of the discussion of Caunter and Wood above.

“Claim 5 recites in part “wherein the media recorder is not in communication with the second network.” In rejecting claim 5, the Examiner cited to Caunter, para. 29 and “arguments presented previously.” Final Office Action, page 8. However, for at least the reasons set forth above, Caunter fails to disclose a “second network,” within the context of the claims. While Caunter discloses “...[i]f the user wishes to play media content between home and guest domains, the server 112 can be responsible for fetching the media content 104 from one domain 108 and rendering it on a player 132 in the other domain 128 by appropriate commands to the agents 116, 124,” it is unclear if or how the player 132, or the server 112, is “not in communication with the second network,” as claimed Para. 29. Claim 5 requires that the media record is not in communication with the second network, not a specific device. Thus, claim 5 is also patentable over the cited references and the rejection should be reversed.”

In response, Examiner respectfully disagrees and submits that, in view of the discussion of Caunter above, the media recorder would be within network 128 as the devices 130, 132, or 134 are. The second network is the network outside network 128. Thus, the media recorder is not in communication with the network that is outside of network 128.
On page 10, Appellant argues that, 
“Claim 10 recites in part “a cylindrical body configured to be received by a vehicle beverage holder.” The Examiner admitted that Birger does not teach this recitation, but cited to Cunningham as allegedly curing the deficiency. Final Office Action, page 10. In combining Birger and Cunningham, the Examiner alleges that “it would have been obvious... to incorporate a cylindrical body ...into the system of Birger in order to {sic: allow} easy removal and placement into the holder as the vehicle is moving.” Office Action, page 7. Applicant does not agree. First, the Examiner has made a conclusory statement without explaining how one would look to Cunningham to cure a deficiency of Birger. Second, Birger is directed to a “remote control device 110 [that] includes the ability to playback one or more forms of content, e.g., audio, video, or the like on its speaker 235 and/or display 216 (FIG. 2).” Para. 72. Further, “a Media Center PC” may “route media content stored in the server computer 103 to one or more storage/retrieval/input/playback devices.” Para. 73. Birger has nothing to do with a body of any 
For at least these reasons, the rejections of claim 10 should be reversed.”

In response, Examiner respectfully disagrees and submits that making a device into a specific shape that provides convenience for users is well known in the art. Specifically, Cunningham teaches a design of a multimedia device that has a cylindrical shape to fit into a cup holder of a vehicle so that it can be used during traveling in a vehicle. The portable media content device taught by Birger is clearly capable of being used for that purpose, i.e. to control and manage different devices, e.g. different USB drives that store user’s favorite multimedia content, or media recorders/players that a user desires to bring with him or her during travel so that contents from these devices can be accessed and played back, etc. Thus, there is no impermissible hindsight being used as asserted by Appellants.
Appellant’s arguments with respect to other claims on pages 10-11 are moot in view of discussion of claim 10 above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HUNG Q DANG/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        

Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484     
                                                                                                                                                                                                   /WILLIAM C VAUGHN JR/                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
.